                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     DSS Technology Management, Inc.,                             4:14-cv-05330
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   Apple, Inc.,                                    )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Kenneth P. Kula                       , an active member in good standing of the bar of
 9    Texas                        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: DSS Technology Management, Inc.              in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Adam Hoffman                            an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Buether Joe & Carpenter, LLC                    Russ August & Kabat, 12424 Wilshire Blvd.,
14    1700 Pacific Ave., Suite 4750, Dallas, TX 75201 Suite 1200, Los Angeles, CA 90025
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (214) 730-5660                                      (310) 826-7474
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    Ken.Kula@BJCIPLaw.com                               ahoffman@raklaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 24004749     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/17/18                                               Kenneth P. Kula
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kenneth P. Kula                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/18/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                         STATE                              BAR                        OF TEXAS



Office of the Chiej"Disciplinary             Couris'el


OctoBer       2(5, 2017




Re: Mr.       Kenneth      Paul      Kula,     State      Bar Number              24004749



To Whom           It May    Concern:


Tliis    is to certify   tliat Mr.    Kennetli      Paul Kula was licensed                  to pi-actice   law in Texas on May 01, 1998,
and is an active         member       in good standing             with     the State Bar of Texas. "Good              standing"     ineans tliat
the attorney        is current       on paymei"it         of Bar dues;            lias n"iet Minimuin        Continuing     Legal    Education
requirements;    and is not present)y                  under      either     administrative        or disciplinary      suspension     from    t)ie
praetice of law.



This certificalion  expires             30 days          from     tlie    date,    unless    sooner    revoked       or rendered     invalid   by
operation of rule or law.




Siyicerely,




Linda     A. Acevedo
Cliief   Disciplinary      Counsel
LA/web




    P.0. BOX 12487, CAPITOL                  ST ATION.          AUSTIN,      TEX AS 78711-2487,            512.427. 1350; FAX: 512.427.4167
